Submission of a controversy upon an agreed statement of facts. Judgment is unanimously directed for plaintiff, with costs, declaring that the building permit and certificate of occupancy were illegally issued to defendant Buser in that the plans and specifications and the building erected in accordance therewith do not conform to the provisions of the plaintiff’s building zone ordinance, as amended, and the conditions imposed by the town board in granting the application of defendant Buser for a change of zone. Defendants are enjoined from constructing, maintaining, using or occupying the present building, or any building on the premises, until such building conforms to the provisions of the zoning ordinance and the resolution of the town board adopted July 7, 1953, and a proper building permit and certificate of occupancy are duly issued. The facts clearly show violations of the ordinance and resolution in the plans and construction of the present building. The permit and certificate, therefore, are revocable. There is no present need to determine whether the existing disputed uses of parts of the present building constitute a violation of the zoning ordinance. Present — Wenzel, MacCrate, Schmidt and Murphy, JJ; Nolan, P. J., not voting.